Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise subject of the above entitled reappraisement appeal, consists of bead necklaces and similar articles, and that at the time of exportation of such merchandise to the United States such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Italy in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatsoever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at the appraised values less the additions made under Section 503 to meet advances by the Appraiser in similar cases.
IT IS FURTHER STIPULATED AND AGREED, that on or about the date of exportation of the merchandise covered by the invoices and entry subject of the appeal to reappraisement noted above, there was no foreign market value as defined in Section 402 (c) of the Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the additions made under section 503 of the Tariff Act of 1930 to meet advances by the appraiser in similar cases.
Judgment will be rendered accordingly.